Exhibit 10.8

ASSIGNMENT OF DEBT AGREEMENT

THIS ASSIGNMENT OF DEBT AGREEMENT, dated effective the 31st day of December 31,
2012,

AMONG:

SUNVESTA, INC., of Seestrasse 97, Oberrieden, Switzerland CH-8942

(the "PARENT") and parent company of Subsidiary

AND:

SUNVESTA HOLDING AG., of Seestrasse 97, Oberrieden, Switzerland CH-8942

(the "SUBSIDIARY") and subsidiary company of Parent

AND:

AIRES INTERNATIONAL INVESTMENTS, INC., of Quatisky Building, 3rd Floor, Post

Office Box 905, Road Town, Tortola, British Virgin Islands.

(the "CREDITOR")

WHEREAS:

A.    Subsidiary is indebted to the Creditor in the amount of Swiss Francs Ten
Million and Forty Four Six

Thousand Three Hundred and Seventy (CHF 10’044’370), exchanged with an exchange
rate of

1.0642 equal to Ten Million Six Hundred and Ninety Thousand and Forty Nine
($10,690,049)

dollars in U.S. funds as of December 31, 2012 (the "Debt") pursuant to the terms
of a Loan

Agreement dated July 27, 2011, as amended, between the Subsidiary and the
Creditor.

B.     Parent wishes to assume, and the Subsidiary and Creditor wish to grant,
assign, transfer and set over

unto Parent the entire right, title, obligation and interest in and to the Debt
upon the terms and

conditions contained in this Assignment of Debt Agreement.

C.     Parent and Subsidiary wish to treat Parent’s assumption of the Debt as an
investment in a subsidiary

company, in the form of a deemed cash contribution into capital surplus,
provided to Subsidiary by

Parent, in an amount equal to the Debt and not as an intercompany obligation.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and

the mutual promises, covenants, conditions, representations and warranties
hereinafter contained and the

sum of Ten ($10.00) Dollars now paid by the Subsidiary to the Parent and for
other good and valuable

consideration, the receipt of which are acknowledged, and subject to the terms
and conditions

hereinafter set out, the parties agree as follows:

1.    REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE SUBSIDIARY

1.1   Subsidiary represents, warrants and covenants to Parent that:

(a)   the above premises are true and complete, and that the Creditor has been
given notice of and agreed

to this assignment of the Debt by the Subsidiary to Parent;

(b)   the full amount of the Debt is owed by the Subsidiary to the Creditor; and

(c)   Subsidiary has a the right, full power and absolute authority to assign
its right, title obligation and

interest in and to the Debt, pursuant to the Agreement dated December 31, 2012
between Subsidiary,

Creditor and Parent, in the manner set out in Article 2 hereof according to the
true intent and meaning of

this Debt Assignment Agreement.

1





--------------------------------------------------------------------------------

Exhibit 10.8

1.2   The representations, warranties and covenants contained in Section 1.1 are
provided for the

exclusive benefit of Parent and a breach of any one or more thereof may be
waived by Parent in whole or

in part at any time without prejudice to its rights in respect to any other
breach of the same or

any other representation or warranty or covenant. Any representations,
warranties and covenants

contained in Article 1 will survive the signing of this Debt Assignment
Agreement.

2.    ASSIGNMENT OF THE DEBT AND RESTRUCTURING OF TERMS

2.1   Subsidiary grants, assigns, transfers and sets over unto Parent his entire
right, title, obligation and

interest in and to the Debt, including, without limitation, all rights, benefits
and advantages of the

Subsidiary to be derived therefrom and all burdens, obligations and liabilities
to be derived thereunder,

in consideration of the premises and the consideration set out in Section 2.3.

2.2   The Creditor, Subsidiary and Parent agree to restructure the terms of the
Debt by causing Parent to

execute a Promissory Note to reflect the Debt, in consideration of the premises
and the consideration set

out in Section 2.3.

2.3   In consideration of the assignment of the Debt and the restructuring of
the repayment terms pursuant

to the Promissory Note, Parent will sign and deliver the Promissory Note as
evidence of the restructured

terms of the Debt. (Attached hereto as Exhibit A)

3.    CONSENT AND WARRANTY OF CREDITOR

3.1   The Creditor agrees and consents to the assignment of Subsidiary’s
interests in the Debt to Parent

pursuant to the terms and conditions of this Debt Assignment Agreement.

3.2   The Creditor represents, warrants and covenants to Parent that (a) the
full amount of the Debt,

includes principal and accrued interest as of December 31, 2012, evidenced by
the Promissory Note of

even date, (b) the Debt has not been prepaid in full or in part, and (c) the
Debt assigned to Parent is the

sole responsibility of Parent with no right of recourse against Subsidiary.

4.    PARENT’S ASSUMPTION OF DEBT AND CAPITAL CONTRIBUTION TO SUBSIDIARY

4.1    Parent agrees and consents to assume Subsidiary’s interests in the Debt
pursuant to the terms and

conditions of this Debt Assignment Agreement and Promissory Note.

4.2.   Parent agrees to waive any debt obligation incumbent on Subsidiary as the
result of its assumption

of the Debt owed to Creditor and does hereby characterize the effect of the
transaction as a deemed cash

contribution into capital surplus of the subsidiary company.

5.    COUNTERPART

5.1   This Debt Assignment Agreement may be signed in one or more counterparts,
each of which when

so signed will be deemed an original, and such counterparts together will
constitute one in the same

instrument.

2





--------------------------------------------------------------------------------

Exhibit 10.8

IN WITNESS WHEREOF this agreement was signed in Oberrieden, Switzerland by the
parties hereto

effective as of the day and year first above written.

SUNVESTA, INC.



/s/ Josef Mettler

/s/ Hans Rigendinger



By: Josef Mettler

By: Hans Rigendinger



Chief Executive Officer

Chief Operating Officer



AUTHORIZED SIGNATORY

AUTHORIZED SIGNATORY

SUNVESTA HOLDING AG



/s/ Josef Mettler

/s/ Hans Rigendinger



By: Josef Mettler

By: Hans Rigendinger



Chief Executive Officer

Chief Executive Officer



AUTHORIZED SIGNATORY

AUTHORIZED SIGNATORY

AIRES INTERNATIONAL INVESTMENTS, INC.

/s/ Greorg Nigg

By: Greorg Nigg

AUTHORIZED SIGNATORY

/s/ Roland Rohrer

By: Roland Rohrer

AUTHORIZED SIGNATORY

Exhibit  A

3





--------------------------------------------------------------------------------

Exhibit 10.8

THE  ISSUANCE  AND  SALE  OF  THE  SECURITY  REPRESENTED  BY  THIS  NOTE  HAS
 NOT

BEEN     REGISTERED    UNDER     THE     SECURITIES    ACT     OF     1933,
    AS    AMENDED

(“SECURITIES   ACT”),   OR   APPLICABLE   STATE   SECURITIES   LAWS   SINCE
  SAME   IS

BELIEVED TO BE EXEMPT FROM REGISTRATION  UNDER REGULATION  “S”  THERETO.

THIS   SECURITY   MAY   NOT   BE   OFFERED   FOR   SALE,   SOLD,   TRANSFERRED
  OR

ASSIGNED  TO  US PERSONS  (I)  IN THE ABSENCE  OF  (A)  AN  EFFECTIVE
 REGISTRATION

STATEMENT  FOR  THE  SECURITY  UNDER  THE  SECURITIES  ACT,  OR  (B)  AN
 OPINION

OF  COUNSEL,  IN  A  GENERALLY  ACCEPTABLE  FORM,  THAT  REGISTRATION  IS  NOT

REQUIRED  UNDER  SAID  ACT  OR  (II)  UNLESS  SOLD  PURSUANT  TO  RULE  144  OR
 RULE

144A  UNDER  SAID  ACT.   NOTWITHSTANDING  THE  FOREGOING,  THIS  SECURITY  MAY

BE  PLEDGED  IN  CONNECTION  WITH  A  BONA  FIDE  MARGIN  ACCOUNT  OR  OTHER

LOAN OR FINANCING ARRANGEMENT SECURED BY THIS SECURITY.

PROMISSORY NOTE



Principal Amount: CHF (Swiss Francs) 10,044,370

Issue Date: December 31, 2012

FOR VALUE RECEIVED, SUNVESTA, INC., a Florida corporation (hereinafter called
the

“Borrower”), hereby promises to pay to the order of Aires International
Investments, Inc., a British

Virgin Islands company, or registered assigns (the “Holder”) the sum of CHF
10,044,370 together with

any interest as set forth herein, on December 31, 2015 (the “Maturity Date”),
and to pay interest on the

unpaid principal balance hereof at the rate of seven and one half percent (7 ½%)
(the “Interest Rate”) per

annum from the date hereof (the “Issue Date”) until the same becomes due and
payable, whether at

maturity or upon acceleration or by prepayment or otherwise. This Promissory
Note (the “Note”) may be

prepaid in whole or in part. Any amount of principal or interest on this Note
which is not paid when due

shall bear interest at the rate of ten percent (10%) per annum from the due date
thereof until the same is

paid (“Default Interest”).  Interest shall commence accruing on the date that
the Note is issued and shall

be computed on the basis of a 365-day year and the actual number of days
elapsed. All payments due

hereunder shall be made in lawful money of Switzerland. All payments shall be
made at such address as

the Holder shall hereafter give to the Borrower by written notice made in
accordance with the provisions

of this Note. Alternatively, the interest may be added to the principal amount.

Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a

business day, the same shall instead be due on the next succeeding day which is
a business day and, in the

case of any interest payment date which is not the date on which this Note is
paid in full, the extension of

the due date thereof shall not be taken into account for purposes of determining
the amount of interest due

on such date.  As used in this Note, the term “business day” shall mean any day
other than a Saturday,

Sunday or a day on which commercial banks in the city of Zurich, Switzerland are
authorized or required

by law or executive order to remain closed.

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall

not be subject to preemptive rights or other similar rights of shareholders of
the Borrower and will not

impose personal liability upon the holder thereof. This Note has been issued by
the Borrower pursuant to

the Assignment of Debt Agreement, dated effective December 31, 2012 (the
“Assignment Agreement”),

by and among the Borrower, SunVesta Holding AG. (Borrower’s subsidiary), and the
Holder.

The following additional terms shall apply to this Note:

4





--------------------------------------------------------------------------------

Exhibit 10.8

ARTICLE I. CERTAIN COVENANTS



1.1

Distributions on Capital Stock.  So long as the Borrower shall have any
obligation under

this Note, the Borrower shall not without the Holder’s written consent (a) pay,
declare or set apart for

such payment, any dividend or other distribution (whether in cash, property or
other securities) on shares

of capital stock or (b) directly or indirectly or through any subsidiary make
any other payment or

distribution in respect of its capital stock.



1.2

Restriction on Stock Repurchases.  So long as the Borrower shall have any
obligation

under this Note, the Borrower shall not without the Holder’s written consent
redeem, repurchase or

otherwise acquire (whether for cash or in exchange for property or other
securities or otherwise) in any

one transaction or series of related transactions any shares of capital stock of
the Borrower or any

warrants, rights or options to purchase or acquire any such shares.

ARTICLE II. EVENTS OF DEFAULT

If any of the following events of default (each, an “Event of Default”) shall
occur:



2.1

Failure to Pay Principal or Interest.  The Borrower fails to pay the principal
hereof or

interest thereon when due on this Note, whether at maturity, upon acceleration
or otherwise and the

Holder has not agreed to add the interest to the principal amount.



2.2

Breach of Covenants.  The Borrower breaches any material covenant or other
material

term or condition contained in this Note and any collateral documents including
but not limited to the

Assignment Agreement and such breach continues for a period of ten (10) days
after written notice

thereof to the Borrower from the Holder.



2.3

Breach of Representations and Warranties.   Any representation or warranty of
the

Borrower made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in

connection herewith (including, without limitation, the Assignment Agreement),
shall be false or

misleading in any material respect when made and the breach of which has (or
with the passage of time

will have) a material adverse effect on the rights of the Holder with respect to
this Note or the Assignment

Agreement.



2.4

Receiver or Trustee.  The Borrower or any subsidiary of the Borrower shall make
an

assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee

for it or for a substantial part of its property or business, or such a receiver
or trustee shall otherwise be

appointed.



2.5

Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation proceedings
or other

proceedings, voluntary or involuntary, for relief under any bankruptcy law or
any law for the relief of

debtors shall be instituted by or against the Borrower or any subsidiary of the
Borrower.



2.6

Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial

portion of its business.



2.7

Cessation of Operations. Any cessation of operations by Borrower or Borrower
admits it

is otherwise generally unable to pay its debts as such debts become due,
provided, however, that any

5





--------------------------------------------------------------------------------

Exhibit 10.8

disclosure of the Borrower’s ability to continue as a “going concern” shall not
be an admission that the

Borrower cannot pay its debts as they become due.



2.8

Maintenance of Assets. The failure by Borrower to maintain any material
intellectual

property rights, personal, real property or other assets which are necessary to
conduct its business

(whether now or in the future).

Upon the occurrence and during the continuation of an Event of Default specified
in this Article II, the

Note shall become immediately due and payable and the Borrower shall pay to the
Holder, an amount

equal to the Default Amount (as defined below) effective on the delivery of
written notice to the

Borrower by the Holder (the “Default Notice”), in full satisfaction of its
obligations hereunder, an

amount equal to (x) the sum of the then outstanding principal amount of this
Note plus (y) accrued and

unpaid interest on the unpaid principal amount of this Note to the date of
payment plus (z) Default

Interest, if any (the amounts referred to in clauses (x), (y) and (z) shall
collectively be known as the

“Default Amount”) and all other amounts payable hereunder shall immediately
become due and payable,

all without demand, presentment or notice, all of which hereby are expressly
waived, together with all

costs, including, without limitation, legal fees and expenses, of collection,
and the Holder shall be entitled

to exercise all other rights and remedies available at law or in equity.

ARTICLE III. MISCELLANEOUS



3.1

Failure or Indulgence Not Waiver.  No failure or delay on the part of the Holder
in the

exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single

or partial exercise of any such power, right or privilege preclude other or
further exercise thereof or of

any other right, power or privileges.  All rights and remedies existing
hereunder are cumulative to, and

not exclusive of, any rights or remedies otherwise available.



3.2

Subordination. Holder acknowledges that its interest in the properties and
assets of the

Borrower, on the occurrence and continuation of an Event of Default, is
subordinate to those additional

amounts, if any, due by Borrower to non-affiliated third party creditors.

Notices.  All notices, demands, requests, consents, approvals, and other
communications required

or permitted hereunder shall be in writing and, unless otherwise specified
herein, shall be (i) personally

served, (ii) deposited in the mail, registered or certified, return receipt
requested, postage prepaid, (iii)

delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery,

telegram, or facsimile, addressed as set forth below or to such other address as
such party shall have

specified most recently by written notice.  Any notice or other communication
required or permitted to be

given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate

confirmation generated by the transmitting facsimile machine, at the address or
number designated below

(if delivered on a business day during normal business hours where such notice
is to be received), or the

first business day following such delivery (if delivered other than on a
business day during normal

business hours where such notice is to be received) or (b) on the second
business day following the date

of mailing by express courier service, fully prepaid, addressed to such address,
or upon actual receipt of

such mailing, whichever shall first occur.  The addresses for such
communications shall be:

If to the Borrower, to:

SunVesta, Inc.

6





--------------------------------------------------------------------------------

Exhibit 10.8

Seestrasse 97

Oberriden

Switzerland CH-8942

Attn: Josef Mettler, Chief Executive Officer

facsimile: 011 41 43 388 40 60

e-mail: josef.mettler@sunvesta.com

If to the Holder:

Aires International Investments, Inc.

Quatisky Building, 3rd Floor

Post Office Box 905

Road Town

Tortola, British Virgin Islands

Attn:



facsimile:



e-mail:





3.2

Amendments.  This Note and any provision hereof may only be amended by an

instrument in writing signed by the Borrower and the Holder.  The term “Note”
and all reference thereto,

as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended

or supplemented, then as so amended or supplemented.



3.3

Assignability.  This Note shall be binding upon the Borrower and its successors
and

assigns, and shall inure to be the benefit of the Holder and its successors and
assigns.  Each transferee of

this Note must not be a “US Person” (as that term is defined in Rule 902 of
Regulation S, and is not

acquiring the securities for the account or benefit of any U.S. person; as
defined in Rule 501(a) of the

Securities Act).  Notwithstanding anything in this Note to the contrary, this
Note may be pledged as

collateral in connection with a bona fide margin account or other lending
arrangement.



3.4

Cost of Collection.  If default is made in the payment of this Note, the
Borrower shall pay

the Holder hereof costs of collection, including reasonable attorneys’ fees.



3.5

Governing Law.  This Note shall be governed by and construed in accordance with
the

laws of the Switzerland without regard to principles of conflicts of laws. The
parties to this Note hereby

irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not

assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.  The

7







Exhibit 10.8

Borrower and Holder waive trial by jury. The prevailing party shall be entitled
to recover from the other

party its reasonable attorney's fees and costs. In the event that any provision
of this Note or any other

agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or

rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith

and shall be deemed modified to conform with such statute or rule of law. Any
such provision which may

prove invalid or unenforceable under any law shall not affect the validity or
enforceability of any other

provision of any agreement. Each party hereby irrevocably waives personal
service of process and

consents to process being served in any suit, action or proceeding in connection
with this Note by mailing

a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such

party at the address in effect for notices to it under this Agreement and agrees
that such service shall

constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be

deemed to limit in any way any right to serve process in any other manner
permitted by law.



3.6

Certain Amounts.  Whenever pursuant to this Note the Borrower is required to pay
an

amount in excess of the outstanding principal amount (or the portion thereof
required to be paid at that

time) plus accrued and unpaid interest plus Default Interest on such interest,
the Borrower and the Holder

agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult

to determine and the amount to be so paid by the Borrower represents stipulated
damages and not a

penalty.



3.7

Assignment Agreement.  By its acceptance of this Note, each party agrees to be
bound by

the applicable terms of the Assignment Agreement.



3.8

Remedies.  The Borrower acknowledges that a breach by it of its obligations
hereunder

will cause irreparable harm to the Holder, by vitiating the intent and purpose
of the transaction

contemplated hereby.  Accordingly, the Borrower acknowledges that the remedy at
law for a breach of its

obligations under this Note will be inadequate and agrees, in the event of a
breach or threatened breach by

the Borrower of the provisions of this Note, that the Holder shall be entitled,
in addition to all other

available remedies at law or in equity, and in addition to the penalties
assessable herein, to an injunction

or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the

terms and provisions thereof, without the necessity of showing economic loss and
without any bond or

other security being required.

IN  WITNESS WHEREOF, Borrower has caused this Note  to be signed in its name by
its duly authorized

officer this December 31, 2012.

SUNVESTA, INC.

By: /s/ Josef Mettler

Josef Mettler, Chief Executive Officer

8



